PER CURIAM.*
Fernando Spencer, federal prisoner # 10714-180, appeals, pro se, the summary judgment dismissing his 42 U.S.C. § 1983 claim. (Spencer’s motion for the appointment of counsel is DENIED.)
Spencer has shown no error in the district court’s determination that Spencer failed to exhaust available administrative remedies. See 42 U.S.C. § 1997e(a); see Porter v. Nussle, 534 U.S. 516, 524, 122 S.Ct. 983, 152 L.Ed.2d 12 (2002); Wright v. Hollingsworth, 260 F.3d 357, 358 (5th Cir.2001).
*981Although required to do so under 42 U.S.C. § 1997e(e), Spencer failed to identify a specific physical injury. Nor did he present the issue in his brief; therefore, he has abandoned it for purposes of appeal. See, e.g., Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.1993).

MOTION DENIED; AFFIRMED


 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.